ledDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/05/2022, 05/26/2022, and 06/172022 were filed after the mailing date of the instant application on 01/11/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
This office action is in response to the amendment filed 04/24/2022, which amends claims 1, 10, 17, and 21, and cancels claims 6-9. Claims 1-5, and 10-21 are pending in the application.
	
Response to Amendment
Applicant’s amendments to the claims, filed on 04/27/2022, have been entered.
Applicant’s amendments caused withdrawal of the rejection under 35 U.S.C. 103 of claims 1-5, 10-12, 14-16, and 18-21 as being unpatentable over Anemian et al. (US 2014/0371825 A1) and of claims 13 and 17 as being unpatentable over Anemian et al. (US 2014/0371825 A1) as applied to claims 1-5, 10-12, 14-16, and 18-21, and further in view of Tsai et al. (US 2013/0168656 A1).
	
	
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to Applicant’s request that the double patenting rejection be held in abeyance until the prior art rejections are overcome, please see MPEP section 804 which states that only objections or requirements not necessary for consideration of the claims may be held in abeyance, and an application must not be allowed unless the required compliant terminal disclaimer is filed and/or the withdrawal of the nonstatutory double patenting rejection is made of record.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2013/0168656 A1, hereby after referred to as Tsai ‘656) in view of Tsai et al. (US 2016/0380216 A1, hereby after referred to as Tsai '216).
With respect to claim 1, Tsai ‘656 teaches an organometallic compound represented by the formula below (paragraph 0059).

    PNG
    media_image1.png
    329
    566
    media_image1.png
    Greyscale

In this formula, M is platinum (paragraph 0016, line 4), and L2 is a nitrogen atom substituted with a heteroaryl group (“NR” paragraph 0016, lines 6-8 and 15).
However, while Tsai ‘656 teaches that the term heteroaryl is known in the art, Tsai ‘656 does not teach that heteroaryl includes a dibenzofuran group.
Tsai ‘216 teaches several different definitions for heteroaryl groups including dibenzofuran (paragraph 0046, lines 1-12).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a dibenzofuran as the heteroaryl group in the compound of Tsai ‘656, as taught by Tsai ‘216.
Such a modification would produce the compound below.

    PNG
    media_image2.png
    302
    292
    media_image2.png
    Greyscale

This compound meets the requirements of the instant claims when M11 is platinum, A11 and A14 are C6 carbocyclic groups, and A12 and A13 are C5 heterocyclic groups, T11-T14 are each a single bond, Y11 and Y14 are carbon atoms, Y12 and Y13 are nitrogen atoms, Z11 is a nitrogen atom, Ar1 is represented by 40B and bonded to Z11 at the X41 position, a12 is 0 and L12 is not present, a11 and a13 are 1 and L11 and L13 are *-N(R15)-*’, R15 is a C6 aryl (phenyl) group, and each R15 is joined with the adjacent R group (R11or R14) to form a condensed heterocyclic group. In Formula 40B, X41-X48 are each carbon atoms.
Tsai ‘656 includes each element claimed, with the only difference between the claimed invention and Tsai ‘656 being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound with unexpectedly small HOMO-LUMO energy gaps and high triplet energy (paragraph 0051, lines 13-16), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 2, Tsai ‘656 in view of Tsai ‘216 teaches the compound of claim 1, and M11 is platinum.
With respect to claim 3, Tsai ‘656 in view of Tsai ‘216 teaches the compound of claim 1, and A11 to A14 are each a benzene group or a pyridine group, as pictured above.
With respect to claim 4, Tsai ‘656 in view of Tsai ‘216 teaches the compound of claim 1, and A11 to A14 are each represented by Formula 2-1 or Formula 2-9. Formula 2-1 makes a benzene group when X21-X23 are carbon atoms, and Formula 2-9 makes a pyridine group when X24 is a nitrogen atom and X25-X26 are carbon atoms.
With respect to claim 5, Tsai ‘656 in view of Tsai ‘216 teaches the compound of claim 1, Y11 and Y14 are carbon atoms, Y12 and Y13 are nitrogen atoms.
With respect to claim 10, Tsai ‘656 in view of Tsai ‘216 teaches the compound of claim 1, and Ar1 is represented by Formula 40-1.
With respect to claim 11, Tsai ‘656 in view of Tsai ‘216 teaches the compound of claim 1, and T11-T14 are each a single bond.
With respect to claim 12, Tsai ‘656 in view of Tsai ‘216 teaches the compound of claim 1, and L11 to L13 are each *-N(R15)-*’.
With respect to claim 13, Tsai ‘656 in view of Tsai ‘216 teaches the compound of claim 1, and L11 is *-N(R15)-*’, and R15 and R11 are linked to form a hetercyclic group.
With respect to claim 14, Tsai ‘656 in view of Tsai ‘216 teaches the compound of claim 1, and a12 is 0, and a11 and a13 are 1.
With respect to claim 15, Tsai ‘656 in view of Tsai ‘216 teaches the compound of claim 1 and a12 is 0 and a11+a13 is 2.
With respect to claim 16, Tsai ‘656 in view of Tsai ‘216 teaches the compound of claim 1, and R11 to R14 are each hydrogen atoms, R15 is a phenyl group, and R16 is not present.
With respect to claim 17, Tsai ‘656 teaches an organometallic compound represented by the formula below (paragraph 0059).

    PNG
    media_image1.png
    329
    566
    media_image1.png
    Greyscale

In this formula, M is platinum (paragraph 0016, line 4), and L2 is a nitrogen atom substituted with a heteroaryl group (“NR” paragraph 0016, lines 6-8 and 15).
However, while Tsai ‘656 teaches that the term heteroaryl is known in the art, Tsai ‘656 does not teach that heteroaryl includes a dibenzofuran group.
Tsai ‘216 teaches several different definitions for heteroaryl groups including dibenzofuran (paragraph 0046, lines 1-12).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a dibenzofuran as the heteroaryl group in the compound of Tsai ‘656, as taught by Tsai ‘216.
Such a modification would produce the compound below.

    PNG
    media_image2.png
    302
    292
    media_image2.png
    Greyscale

This compound is identical to instant Compound 1.
Tsai ‘656 includes each element claimed, with the only difference between the claimed invention and Tsai ‘656 being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound with unexpectedly small HOMO-LUMO energy gaps and high triplet energy (paragraph 0051, lines 13-16), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 18, Tsai ‘656 in view of Tsai ‘216 teach the compound of claim 1, and Tsai ‘656 teaches an organic light emitting device comprising an anode, a cathode, and an organic layer comprising the inventive compound (paragraph 0063).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the device structure taught by Tsai ‘656 as Tsai ‘656 demonstrates this was a device structure known prior the effective filing date of the claimed invention.
With respect to claim 19, Tsai ‘656 in view of Tsai ‘216 teaches the organic light emitting device of claim 18, and the emissive layer comprises the compound (paragraph 0065).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the compound in the emissive layer as Tsai ‘656 teaches this was a known application of these compounds known prior to the effective filing date of the claimed invention.
With respect to claim 20, Tsai ‘656 in view of Tsai ‘216 teaches the organic light emitting device of claim 19, and Tsai ‘656 teaches the emissive layer may comprise a host and the host may comprise a silyl group (paragraph 0099 and paragraph 0100 line 3).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a silyl containing host compound, as taught by Tsai ‘656, as Tsai ‘656 demonstrates this was a known host material for use with these types of compounds known prior to the effective filing date of the claimed invention.
With respect to claim 21, Tsai ‘656 teaches an organometallic compound represented by the formula below (paragraph 0059).

    PNG
    media_image1.png
    329
    566
    media_image1.png
    Greyscale

In this formula, M is platinum (paragraph 0016, line 4), and L2 is a nitrogen atom substituted with a heteroaryl group (“NR” paragraph 0016, lines 6-8 and 15).
However, while Tsai ‘656 teaches that the term heteroaryl is known in the art, Tsai ‘656 does not teach that heteroaryl includes a dibenzofuran group.
Tsai ‘216 teaches several different definitions for heteroaryl groups including dibenzofuran (paragraph 0046, lines 1-12).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a dibenzofuran as the heteroaryl group in the compound of Tsai ‘656, as taught by Tsai ‘216.
Such a modification would produce the compound below.

    PNG
    media_image2.png
    302
    292
    media_image2.png
    Greyscale

This compound is identical to instant Compound 1.
Tsai ‘656 includes each element claimed, with the only difference between the claimed invention and Tsai ‘656 being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound with unexpectedly small HOMO-LUMO energy gaps and high triplet energy (paragraph 0051, lines 13-16), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 11-16, and 18-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10, and 18-20 of copending Application No. 15/868,853 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
While application’853 cites a boron bridge, the instant application names boron as one species, and so ‘853 reads on the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786